Citation Nr: 0622038	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  04-32 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to an increased disability rating for service-
connected arthritis of the right hip due to Legg- Perthes 
disease, currently evaluated as 20 percent disabling.

2. Entitlement to an increased disability rating for service-
connected arthritis of the left hip due to Legg- Perthes 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946 and from November 1947 to March 1972.

In a May 1973 rating decision, service connection was granted 
for arthritis of both hips due to Legg-Perthes' disease. 
Separate 20 percent disability ratings were assigned.

In April 2002, the veteran requested an increase in the 
assigned disability ratings. This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin which 
denied the veteran's claim.

 In October 2005, the Board advanced the veteran's case on 
its docket on the basis of his age. See 38 C.F.R. § 20.900(c) 
(2005).

This matter was previously before the Board in October 2005.  
At that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the VA Appeals Management Center (AMC) 
for further development.  An April 2006 Supplemental 
Statement of the Case (SSOC) continued to deny the veteran's 
claims.
 
Due to the contents of correspondence from the veteran 
received by the Board in June 2006, additional development is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The Board regrets the necessity of having to again remand 
this case.  However, as explained immediately below such 
remand is prompted by a recent communication for the veteran.

In June 2006, the Board received the veteran's May 2006 
correspondence which included evidence submitted directly to 
the Board without a waiver of RO consideration.  Such 
evidence must initially be considered by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (2005).  

Along with the additionally submitted evidence was the 
veteran's request that VA consider the information contained 
in a medical treatment record dated June 9, 2006.  That 
treatment record has not been forwarded to the Board and is 
not of record.    

Because the veteran has identified evidence related to the 
treatment of his service-connected conditions and such is not 
yet of record, the Board has determined that such treatment 
records must be acquired.  

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the veteran in 
writing and ask that he submit any 
additional evidence he may have pertaining 
to his claims, including the June 9, 2006, 
treatment record.  Any and all additional 
evidence obtained should be associated 
with his VA claims folder.

2.  After the development requested above 
has been completed, VBA should again 
review the record and adjudicate the 
veteran's claims. If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


